COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Suran Wije v. David A. Burns, The University of Texas at Austin, Jane
                         Doe, and John Doe

Appellate case number:   01-19-00024-CV

Trial court case number: D-1-GN-18-002435

Trial court:             201st District Court of Travis County

       On December 30, 2020, appellant Suran Wije moved for an extension of time to file his
motion for en banc reconsideration, asking that this Court extend his deadline from December
30, 2020, until January 4, 2021. On January 4, 2021, he filed a motion requesting a further
extension until January 11, 2021.
        Accordingly, the request for extension is GRANTED. Any motion for en banc
reconsideration must be filed by January 19, 2021. Absent extraordinary circumstances, no
further extensions will be granted. It is so ORDERED.

Judge’s signature: __/s/ Richard Hightower__________________
                   Acting individually


Date: __January 7, 2021____________